DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 09/17/2021 is acknowledged.  Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 2-7 and 13-15 are under consideration in this Office Action.


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 2-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the phrase “A method for producing triacylglycerides and/or fatty acids expressing a recombinant fatty acid Δ11 desaturase” which render the claim vague and indefinite since specific method stops that result in production of the triacylglycerides and/or fatty acids such as culturing the protist expressing the recombinant fatty acid Δ11 desaturase have not been recited.  Dependent claims 3-7 and 13-15 are also rejected because they do not correct the defect.
Amending the claim to recite a method for producing triacylglycerides and/or fatty acids comprising expressing a recombinant fatty acid Δ11 desaturase in Aurantiochytrium limacinum and culturing the Aurantiochytrium limacinum expressing the said recombinant fatty acid Δ11 



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2-7 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing triacylglycerides and/or fatty acids comprising expressing a recombinant fatty acid Δ11 desaturase comprising the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 in Aurantiochytrium limacinum and culturing the said Aurantiochytrium limacinum expressing the said recombinant fatty acid Δ11 desaturase in culture medium to produce the triacylglycerides and/or fatty acids; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The 
The nature and breadth of the claims encompass any method for producing triacylglycerides and/or fatty acids expressing any recombinant fatty acid Δ11 desaturase in a protist wherein said recombinant fatty acid Δ11 desaturase comprises or consists of any sequence having at least 50% identity with the sequence SEQ ID NO: 1.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed recombinant fatty acid Δ11 desaturase.
The specification only provides guidance, prediction, and working examples for a method for producing triacylglycerides and/or fatty acids comprising expressing a recombinant fatty acid Δ11 desaturase comprising the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 in Aurantiochytrium limacinum and culturing the said Aurantiochytrium limacinum expressing the said recombinant fatty acid Δ11 desaturase in culture medium to produce the triacylglycerides and/or fatty acids.

Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 3-7 and 13-15 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 2-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO03074715 (12 September 2003; IDS filed 06/02/2020) in view of Accession A8QVZ1 (15-JAN-2008; PTO 892), WO2017087846 05/26/2017; IDS filed 06/02/2020), Sun et al. (Molecules. 2015 Jun 1;20(6):10110-21; PTO 892).

WO03074715 teaches a method for the production of triglycerides comprising unsaturated fatty acids by the recombinant expression of desaturases from insects of the order of Lepidoptera in yeasts, fungi or algae where SEQ ID NO:7 of the reference is the Δ11 fatty acid desaturase of Helicoverpa Zea which falls within the claimed range of at least 50% identity to SEQ ID NO: 1 (see (claims 1-20, page 10, line 17 - page 11, line 17; page 25, line 19 – line 34; page 38, line 21 - line 35).  The teachings of the reference differ from the claims in that the reference does not teach a fatty acid Δ11 desaturase comprising the amino acid sequence of SEQ ID NO: 1. 

Accession A8QVZ1 teaches the Thaumetopoea pityocampa Acyl-CoA delta-11 desaturase having any amino acid sequence that 100% identical to SEQ ID NO: 1 and encoding polynucleotide (see attached record).

WO2017087846 teaches recombinant microorganisms and methods for the production of unsaturated C6-C24 fatty alcohols, aldehydes, and acetates where the recombinant microorganisms include protozoa, algae or higher Protista and express a fatty acyl desaturase including fatty acid Δ11 desaturase of Helicoverpa Zea.  See entire publication and claims especially claims 1-94 and page 3, paragraph [0011] - page 5, line 9; page 30, paragraph [00109].

Sun et al. teach that in recent years genetic transformation methods have been successfully established in Aurantiochytrium limacinum including introduction of a zeocin resistance gene into A. limacinum using particle bombardment and integration of the zeocin resistance gene into the 18S rDNA sequences of A. limacinum using electrotransformation and homologous recombination technology.  Sun et al. teach application of the Cre/loxP site-specific recombination system for gene transformation in Aurantiochytrium limacinum where using the 
into the genome of A. limacinum and expressed successfully and the antibiotic resistance gene
was eliminated from A. limacinum.  See entire publication and abstract especially Results and Discussion section, Figs. 1-6, and pages 10111-10115.

	Therefore, it would have been obvious to one of ordinary skill in the art to combine and/or modify the teachings of the references to arrive at the claimed method where the Aurantiochytrium limacinum of Sun et al. or microalgae of WO2017087846 is transformed to express the fatty acid Δ11 desaturase of Accession A8QVZ1 and the transformed Aurantiochytrium limacinum expressing the said fatty acid Δ11 desaturase is used in the method of WO03074715 for the production of triglycerides comprising unsaturated fatty acids.  One of ordinary skill in the art would have been motivated to do this in order to obtain a simple and efficient process for producing triacylglycerides and/or fatty acids including polyunsaturated fatty acids, eicosapentaenoic acid (EPA, 20:5), docosapentaenoic acid (DPA, 22:5) or docosahexaenoic acid (DHA, 22:6), long-chain polyunsaturated fatty acids and/or very long-chain polyunsaturated fatty acids.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because transforming Aurantiochytrium limacinum to express proteins and method for the production of triglycerides and fatty acids using fatty acid Δ11 desaturase are knonwn in the art.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.



Conclusion

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652